Exhibit 11
Department of Corrections
       Organizational Chart




                              CCSO Howard 0078538
                                                                                                                                                                                                                                                                                                                                                                                                                                   Dr Isneka Jones Tapis,




                                                                                                                                                                                                                                                                                                                                                                                                     Mary MOOuillan
                                                                                                                                                                                                                                                                                                                                                                                           :Special Assistant to
                                                                                                                                                                                                                                                                                                                                                                                           :


                                                                                                                                                                                                                                                                                                                                                                                           : knoeidfvo Director


                                                                                                                                                                                                                                                                                                                                                                                               .atn ymf                          Ma tv Stscd



                                                                                                                      Jetr John(en
                                                                                                                                                                                                                                                                                                                                   Dr. Jane Cznhsor                                                                                                                                                                                                                                                                                                                     Matthelv Burke
                                                                                                                                                                                                                                                                                                                                  Chief of Programs                                                                                                                                                                                                                                                                                                                     Chief of Staff
,I.my Gavdn:
:
                                                               Richard                                                      KXOP; Trans;:,
                                                               Bmgarl                                   Div. 5;              Sp. Projects;
     AFB of                                                                                          Reeordg       C&lass                                Brjoa +Ben
    Operations                                                                                                               Caldlle I/ntt
                                                             AISB of
           ,'v.
            4; Div                                         'Operations
                                                           :
                                                                                                     Jovayh Ctjtfnta           Sean Jniien.            Sup erfnteod eat                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L&SB   Ger&a

         6; Btv.                                              Nv. 9;                                 operinteodent          Setpertrdendetd        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,"1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Pro(erlManager
                                                                                                                                                          RCDC/I'rust         Ofc's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ea I'scKay
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I



                                                                                                                                                            11 Lt's            71                                                                                                                                                                                                                                                  Elh Montgomvy                                               :neptuy olrectpt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :   Mict sic PayneI:
                                                                                                                                                                              ra lo                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Michael Mdler
                                                                                                                                         9 Lt's
                                                                                                                                                             19   Sgfs                     j   Dr. Dens Wdlrdms::                                                                                                                       Mmlena Jmntz                                                                                   Bir.     Of"   ikf ontaf                                       natal&lee
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      gaelniy                                                                                                                                                I hetesa   Olson                                                                ARD of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;   BeputyChiefof::
                                                                 Div. 9;          SMr                                (                                      360 Ofc's                      ''Bir. of Behavioral                                                                                                                                                                                                                   Health Adveeaey                                                                                Dir   of
                                                                                                            DIV                       22 Sgt's                                             ,                                    j

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Director of                                                                      Operations
          Biv. 4; Div. 4                                            Jason                                                                                   12 I ratio                             ff eafth                                                                                                                               Programs,                                                                                                                                                                            Comphanl
                                                                                                           37 Ofc's                  356 Ofc's                                                                                                                                                                                         Kdueadon& aofl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Bltnate Smviees                                                                Sgamtngl Roster                                              4 Gusto      er
                                                                                                                                                            10   Clvdian                   'imitate Programst',                                                                                                                                                                                                                                                                                                               Support Svosg                                                                                                                                                                                                                                                             (ervire
                                                                                                          37       rano              12 I ratio                                                                                                                                                                                                                                                                                    I'ffyzera      Ee"ingj                                                                       ptthtnea,                                                                                                                                                                                                  Management

     :
             SRIcNlon
             Martinez
     'gnpertettendeot



                   t(&S


                1(K I
                              'ts

                             tati
                                                                    Aetimg
                                                               Sigperhtteigdeot

                                                                              Div 9
                                                                              10 L('8
                                                                          20 Sgt's
                                                                      I(9 Ofc's
                                                                      ( I rano
                                                                      I       Cnnhan
                                                                                                               I




                                                                                                           Records
                                                                                                            6 Lt's
                                                                                                           10 Sgt's
                                                                                                         84 Clvdldrl
                                                                                                                                     2   Civdidn


                                                                                                                                      Tmns
                                                                                                                                       I Lt
                                                                                                                                      4 Sgt's
                                                                                                                                     78 Ofc's
                                                                                                                                     16 I   rano
                                                                                                                                                             Cmmal
                                                                                                                                                            174 (3fc's     Ciaire Seryak

                                                                                                                                                                            Soecialis\
                                                                                                                                                                                          o,
                                                                                                                                                                                                Religions Sans.j
                                                                                                                                                                                                       IKt(ffTC




                                                                                                                                                                                                     Leketha Adams
                                                                                                                                                                                                       Rd
                                                                                                                                                                                         tglo.A'nrc(meter
                                                                                                                                                                                                 :
                                                                                                                                                                                                 .Camdit&alar
                                                                                                                                                                                                                  ~~~~~~~~~~

                                                                                                                                                                                                                          ~

                                                                                                                                                                                                                             germen cay
                                                                                                                                                                                                                           t)e uf m
                                                                                                                                                                                                                           !~




                                                                                                                                                                                                                                ~p
                                                                                                                                                                                                                                     ~~ ~~ I
                                                                                                                                                                                                                                  ~ emoI  ~

                                                                                                                                                                                                                                     ~ ~ ~~   ~ ~ ~ ~U   ~ ~ ~~   ~ ~ ~ ~    ~ ~
                                                                                                                                                                                                                                                                                    ~~ ~~ ~~




                                                                                                                                                                                                                                                                                    ~~
                                                                                                                                                                                                                                                                            ~~ !~ !~ ~p
                                                                                                                                                                                                                                                                                      ~~~~~~




                                                                                                                                                                                                                                                                               Ch stopne
                                                                                                                                                                                                                                                                                   Jacoo
                                                                                                                                                                                                                                                                                               ~i
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~~
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       ~~
                                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                            ~~
                                                                                                                                                                                                                                                                                                                 Dr     ~
                                                                                                                                                                                                                                                                                                                      ikna1
                                                                                                                                                                                                                                                                                                                 Koran an
                                                                                                                                                                                                                                                                                                                              n
                                                                                                                                                                                                                                                                                                                                     'rexSp Projects



                                                                                                                                                                                                                                                                                                                                     Hernandez
                                                                                                                                                                                                                                                                                                                                     Projert
                                                                                                                                                                                                                                                                                                                                                      Ker V At       igltf:; Ranald Hnward
                                                                                                                                                                                                                                                                                                                                                  Oep'y mseetoij,jly ceufs I)i ream

                                                                                                                                                                                                                                                                                                                                                             Angel Apni
                                                                                                                                                                                                                                                                                                                                                            Case Manage

                                                                                                                                                                                                                                                                                                                                                                     Lsa
                                                                                                                                                                                                                                                                                                                                                                                 gim'Egiffoi(did'~"


                                                                                                                                                                                                                                                                                                                                                                                 ~logtttr
                                                                                                                                                                                                                                                                                                                                                                                               ttfUCBI&n"



                                                                                                                                                                                                                                                                                                                                                                                 "tiiud'In"ptolr"
                                                                                                                                                                                                                                                                                                                                                                                                                                       Ett&.'c Asststam




                                                                                                                                                                                                                                                                                                                                                                                                                                       Enrtquevalera- j




                                                                                                                                                                                                                                                                                                                                                                                                                                        (BIRIgdy Patg"
                                                                                                                                                                                                                                                                                                                                                                                                                                             8 ajert
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Michael Brady
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Deputy Bir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Food Sves:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   La&unde'I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   sjaolatioo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Joati Ku f&2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   br 8 ajdrf '!Bgr 8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Belty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Georgakopaulo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ary;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t r'orkforoe

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Wash
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              loor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Care/Power

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7 officers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Inmate We fa e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2   officers:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i    Joe O'8 ien
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          inmate I'ust
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Stipe Ytsor




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3   Cler(V's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              John Mueller
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Depngy Bir

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Lyned
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PeneerSOr



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          13 CRie
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ue lllrty ut


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      relawn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Patterson


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           10 CIIW's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Haul't.'Bl&

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Prelect Manager
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         K    pBCIIB,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             JB   tne Hun'ter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     14C eric V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .   Ge a d tlsne
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Prgram
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Cdolclt'tata'8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     VIC   Staff   I i officers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Steve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ttrtiensky




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2Hearing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Officers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4 PREA/PC




                                                                                                                                                                                               Linda Gordnr                                                                        PrOjem                                                                                                                                                                                      m ierl                     Cletc V, Sloshed
                                                                                                                                                                                                                                                                                                                                                            C., nn ng hum                            ogm
                                                                                                                                                                                                                                                                                 Ktspagst                                                                                                       Pt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2 AA's
                                                                                                                                                                                                 Rel'g o,.s                                                                                                                                                                                                                            3 BHS                              2 Lt's                                                                                                                                        3 Ldw Ltor'la&&
                                                                              SMT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               teste Hamptonl
                                                                                                                                                                                               (e rv'ces Asst                                                                                                                                               Coordl natm                                                                                                  6 Sg('s                      """""""""""I
     I    lliv. 6; VIB(;               '.

                                                                              4 Lt's                                                                                                                                                                                                                                                                                                                                                                                                                  K   mber y Ph ups
                                                                                                                                                                                                                                                                                                                                                                                       LB'loytd             Hmos                                                        45 Ofc's
          Don Bouvhem                                                                                                                                                                                                                                                         O .    She mn                                                             ,8/Irgffan Hire(iifi                                                       'Mar'Bane
                                                                              6 Sgt's                                                                                                                                                                                                                                                                                                                                              .                   Kel   y;                                           AA It&oat&CB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j                                                                                                                                                                                                                                     3   ofltct'ri
                                                                                                                                                                                                                                                                                   Laf t S e                                                            :   A 1 rogruni
                                                                                                                                                                                                                                                                                                                                                                 I
                                       .'poriotende&gtrl




                                                                          74 Ofc's                                                                                                                                                                                                             I'omm                                                                                                                                         Pt'Slit&r.'I                                                                                                                                                 14 CIIW
                                                                                                                                                                                                                                                                                                                                                                                                                                         Oldnage I
                                                                          7 I          Istic                                                                                                                                                                                   Lgttredch                                                                             .'iiÃitg              riic'pgttye&B"'C(ltt:B'IIO'1                                                      atilt
         ;,„„„„„„„„;t„;SJ                                                                                                                                                                                                                                                      Ma&ieger                                                                               Igdg &8"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LtI
                                                                                                                                                                                                                                                                                                                                                              Prog 4                       C~E',l                    t„„                                                                                                                                                                             1OAA, Cle ki
                      .Iv      6                                                                                                                                                                                                                                                                                                                                                                                                 Jeft 8'ooct'.                           2 Sgl's
                                                                                                                                                                                                                                                                                                                                                                                               OAiiid S jiig
                     8 I.,l's                                                                                                                                                                                                                                                                                                                                                                                                     El'.Itcdtctn                          29 Ofc's
                                                                                                                                                                                                                                                                                                                                                                                                 8'i&jszf                        Cdpderlatal'
                 13       Sgfs                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                  Ilngh Xugjsh                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Breaks   Re&   ko
                212 Oftus
                10 I      nlno                                                                                                                                                                                                                                                                                                                                                         Oragan rooica                                                                    Sanlta(roll
                                                                                                                                                                                                                                                                                                                                                                                 ;     Vlu(.lear&Br
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I Sgt


                                                                                                                                                                                                                                                                                                                                                                                                                                   chtsltsn                              17 Ofc's
                     ('RI('                                                13 I.l's                                                                                                                                                                                                                                                                                                    I        Mlsw tght
                                                                                                                                                                                                                                                                                                                                                                                                                             I   8nmdn(case                             17.1 ratio
                                                                          24 Sgt'8                                                                                                                                                                                                                                                                                               ;:,   Vgkr('aacher                        '"",„„ags,j
                     I,t's                                            202 (Jfc's
             23 Ofc's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I   Ro Bod LB" ka't    I

                                                                          i&.1  ratio
                                                                                                                                                                                                                                                                                                                                                                                                                            Joanne 8 esrl&ke                                 San'I'aiiah
             12 I     rano                                                I   cn'dian
                                                                                                                                                                                                                                                                                                                                                                                                                            Daoutyni'pefot


          Div. 08/PT B                                                                                                                                                                                                                                                                                                                                                                                                                                                  3 Lttsn&oiarts
                                                                                                                                                                                                                                                                                                                                                                                                                                 2 C    se Manager
          Div, dg/ItT I,                                       ;g men k nagnHgyed                                                                                                                                                                                                                                                                                                                                                            BH(
              Atmea                                                                                                                                                                                                                                                                                                                                                                                                                      1



            yok Ot'gtdn
     ','::&SkgtlWltttt@lidegsttltj                                            I    I       I.(.'."

                                                                              20 Sgt'.

                     I0   I,t's                                           321 Ofius

                   20 Sgf(                                                10           I   rano
                318 Ofc's                                                 I       civdllni
                I I I        I'dtit)
                 I    cnnlian




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CCSO Howard 0078539
